DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 10/07/2021 have been entered. Claims 1-17, and 19-21 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 8,830,588, of record) in view of Ayres (US 2018/0252869, of record).
Regarding claim 1, Brown discloses a display system (see Figs 2 and 3) comprising: a display module (20, image source); and an optical system that receives light from the display module and that redirects the light in a first direction (30 and 72, collimating optics; takes light from image source and redirects it), wherein the optical system includes an input coupler (see Fig 2; 42, diffraction grating), an output coupler (see Fig 2; 44, grating), and a waveguide that propagates the light along a second direction (see Fig 3; waveguide, 40, propagates light down through waveguide), the output coupler comprising: a grating medium (see Fig 5; Col 5, lines 23-32; grating 42 is formed within a dielectric medium), a first light-redirecting element configured to redirect the light in a third direction and in the first direction (see Fig 5; element 44 redirects light in a first direction, 1R, and in a third direction 1T), and a second light-redirecting element that overlaps the first light-redirecting element and that is configured to redirect the light in a fourth direction opposite the third direction and in the first direction (see Fig 5; part of element 40 overlaps element 44 and redirects light 1T in a first direction and light in a fourth direction opposite light 1T).
Brown does not disclose wherein the first and second light-redirecting elements are superimposed in a same volume of the grating medium. Brown and Ayres are related because both teach display systems. 
Ayres discloses a display system (see Fig 1) wherein the first and second light-redirecting elements are superimposed in a same volume of the grating medium (see Fig 4; Para [0105]; a first 405-a and second 405-b redirecting elements are superimposed in a same volume of grating medium 405).

Regarding claim 2, Brown in view of Ayres discloses the display system defined in claim 1 (Brown: see Fig 2 and 3), wherein the first light-redirecting element is configured to redirect the light that was redirected by the second light- redirecting element in the fourth direction in the first direction (Brown: see Fig 5; first light-redirecting element, 44, is configured to redirect light 120, that was redirected by the second light-redirecting element 40, in the fourth direction in the first direction 130).
Regarding claim 3, Brown in view of Ayres discloses the display system defined in claim 2 (Brown: see Figs 2 and 3), wherein the second light-redirecting element is configured to redirect the light that was redirected by the first light- redirecting element in the third direction in the first direction (Brown: see Fig 5; light 126 redirected in first direction 130). 
Regarding claim 4, Brown in view of Ayres discloses the display system defined in claim 3 (Ayres: see Fig 1) wherein the first light-redirecting element comprises a first set of partially-reflective mirrors at a first orientation (Ayres: see Fig 4; Para [0105-0088] grating structure, 405-a, reflects light in a similar way to a partially mirror at a first orientation) and wherein the second light-redirecting element comprises a second set of partially-reflective mirrors at a second orientation that are interleaved among the first set of partially-reflective mirrors (Ayres: see Fig 4; Para [0110-0112]; grating structure 405- 
Regarding claim 5, Brown in view of Ayres discloses the display system defined in claim 3 (Ayres: see Fig 1), wherein the first light-redirecting element comprises a first set of volume holograms (Ayres: see Fig 4; Para [0106-111]; first light element comprises a first volume hologram).
Regarding claim 6, Brown in view of Ayres discloses the display system defined in claim 5 (Ayres: see Fig 1), wherein the second light-redirecting element comprises a second set of volume holograms (Ayres: see Fig 4; Para [0111- 0113]; second light redirecting element, 410-b, consists of a volume hologram). 
Regarding claim 7, Brown in view of Ayres discloses the display system defined in claim 6 (Ayres: see Fig 1), wherein each of the volume holograms in the first set comprises index of refraction variations oriented in a first direction (Ayres: see Fig 4; Para [0091, 0106-109]; 410-a shows k-space diagram of first hologram which comprises an index of refraction variations in a first direction) and wherein each of the volume holograms in the second set comprises index of refraction variations oriented in a second direction that is different from the first direction (Ayres: see Fig 4; Para [0091, 0111-0113]; 410- b shows k-space diagram of second hologram which comprises an index of refraction variations in a second direction). 
Regarding claim 8, Brown in view of Ayres discloses the display system defined in claim 6 (Ayres: see Fig 1), wherein the first and second sets of volume holograms comprise reflection holograms (Ayres: see Fig 5; Para [0099-0106]; holograms described comprise reflection holograms in 410-a and 410-b). 
Regarding claim 12, Brown in view of Ayres discloses the display system defined in claim 1 (Brown: see Figs 2 and 3), wherein the first and second light-redirecting elements are embedded in the waveguide (Brown: see Fig 5; first and second elements are part of waveguide, 40).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 8,830,588, of record) in view of Ayres (US 2018/0252869, of record) as applied to claim 1 above, and further in view of Waldern (US 2020/0026074, of record). 
Regarding claim 9, Brown in view of Ayres discloses the display system defined in claim 6 (see Fig 1). Brown in view of Ayres does not disclose wherein the first and second sets of volume holograms comprise transmission holograms. Brown in view of Ayres and Waldern are related because both teach display systems. 
Waldern discloses a display system (see Fig 9), wherein the first and second sets of volume holograms comprise transmission holograms (see Fig 9; Para [0142, 0167]; use of grating structures is that of transmission holograms, gratings 183 and 184). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Brown in view of Ayres with wherein the first and second sets of volume holograms comprise transmission holograms of Waldern for the purpose of displaying a improved image for improving the user experience. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 8,830,588, of record) in view of Ayres (US 2018/0252869, of record) as applied to claim 1 above, and further in view of Pavlopoulos (US 2010/0271587, of record). 
Regarding claim 10, Brown in view of Ayres discloses the display system defined in claim 1 (Brown: see Fig 2 and 3). Brown in view of Ayres does not disclose wherein the 
Pavlopoulos disclose a display system (see Fig 7), wherein the first and second light- emitting elements are configured to invert a parity of an image in the light about the second direction (see Fig 7; Para [0053, 0128]; elements 52 and 53 are used in conjunction with lens 54, to invert otherwise reversed image). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Brown in view of Ayres with wherein the first and second light-emitting elements are configured to invert a parity of an image in the light about the second direction of Pavlopoulos for the purpose of properly displaying an image to a user with high optical quality without the need for large optical components. 
Regarding claim 11, Brown in view of Ayres and Pavlopoulos discloses the display system defined in claim 10 (Pavlopoulos: see Fig 7), wherein display module is configured to emit an inverted version of the image in the light received by the optical system (Pavlopoulos: see Fig 7; Para [0053, 0096-0097]; display module emits an inverted image). 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levola (US 2016/0231569, of record) in view of Ayres (US 2018/0252869, of record).
Regarding claim 13, Levola discloses a display system (see Figs 2A and 6) comprising: a display unit (15, micro display and 17, lens); and an optical system (10, optical waveguide) that receives light from the display unit and that redirects the light towards for view (see Fig 6; Para [0003]; light is received and redirects towards a viewer), 
Levola does not disclose wherein the output coupler comprises a first set of diffraction gratings and a second set of diffraction gratings that are superimposed in a same volume of a grating medium. Levola and Ayres are related because both teach display systems. 
Ayres discloses a display system (see Fig 1) wherein the output coupler comprises a first set of diffraction gratings and a second set of diffraction gratings that are superimposed in a same volume of a grating medium (see Fig 4; Para [0105]; a first 405-a and second 405-b redirecting elements are superimposed in a same volume of grating medium 405).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Levola with wherein the output coupler comprises a first set of diffraction gratings and a second set of diffraction gratings that are superimposed in a same volume of a grating medium of Ayres for the purpose of improving the partially-reflective capabilities of the device so as to better select for specific wavelengths of light.
Regarding claim 14, Levola in view of Ayres discloses the display system defined in claim 13 (Levola: see Figs 2A and 6), wherein the display unit (Levola: see Fig 8A; 
Regarding claim 15, Levola in view of Ayres discloses the display system defined in claim 13 (Levola: see Figs 2A and 6), wherein the first set of diffraction gratings is configured to diffract the light in a first direction along a second axis (Levola: see Fig 9B; Para [0093-0096]; first set of diffraction gratings, 54, configured to diffract light in a first direction, 42a(X), along a second axis). 
Regarding claim 16, Levola in view of Ayres discloses the display system defined in claim 15 (Levola: see Figs 2A and 6), wherein the a second set of diffraction gratings (Levola: see Fig. 9B; Para [0093-0095]; second set of diffraction gratings 56) is configured to diffract the light diffracted in the first direction by the first set of diffraction gratings in a second direction along a third axis (Levola: see Fig 9B; second set of gratings configured to diffract first direction light in a second direction, 38(X)). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Levola (US 2016/0231569, of record) in view of Ayres (US 2018/0252869, of record) as applied to claim 13 above, and further in view of Brown (US 8,830,588, of record). 
Regarding claim 17, Levola in view of Ayres discloses the display system defined in claim 16 (see Fig 11A). Levola in view of Ayres does not disclose wherein the second set of diffraction gratings is configured to diffract the light in a third direction along the second axis that is opposite to the first direction, and wherein the first set of diffraction gratings is configured to diffract the light diffracted by the second set of diffraction 
Brown discloses a display system (see Fig 5) wherein the second set of diffraction gratings is configured to diffract the light in a third direction along the second axis that is opposite to the first direction (see Fig 5; light 120 is diffracted by element 44, in a direction 126 which is opposite a first direction), and wherein the first set of diffraction gratings is configured to diffract the light diffracted by the second set of diffraction gratings in the third direction in the second direction along the third axis (see Fig 5; first diffraction element, 40, diffracts light in third direction in a second direction along a horizontal third axis, 122). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Levola in view of Ayres with wherein the second set of diffraction gratings is configured to diffract the light in a third direction along the second axis that is opposite to the first direction, and wherein the first set of diffraction gratings is configured to diffract the light diffracted by the second set of diffraction gratings in the third direction in the second direction along the third axis of Brown for the purpose of redirecting light so as to maintain optical performance while reducing the size of components. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0143509, of record) in view of Ayres (US 2018/0252869, of record).
Regarding claim 19, Oh discloses a display system (see Fig 2) comprising: a display module that emits light (62, display); a waveguide that propagates the light in a first direction (see Fig 13D; Para [0112]; light propagated in a—x direction); and an output 
Oh does not disclose wherein the first and second light-redirecting elements are superimposed in a same volume of the grating medium. Oh and Ayres are related because both teach display systems. 
Ayres discloses a display system (see Fig 1) wherein the first and second light-redirecting elements are superimposed in a same volume of the grating medium (see Fig 4; Para [0105]; a first 405-a and second 405-b redirecting elements are superimposed in a same volume of grating medium 405).
. 
Allowable Subject Matter
Claims 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art of record fails to anticipate or render obvious the first set of diffraction gratings have a first set of grating vectors extending from a first k-space region to a second k-space region and a second set of grating vectors extending parallel to the first set of grating vectors and from a third k-space region to a fourth k-space region, and the second set of diffraction gratings have a third set of grating vectors extending from the first k-space region to the third k-space region and a fourth set of grating vectors extending parallel to the third set of grating vectors and from the second k-space region to the fourth k-space region, along with the structural limitations positively recited in claim 20. 
Claim 21 is allowable due to its dependency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/G.A.S./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872